


109 HR 5518 IH: To repeal the Medicare cost containment provisions

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5518
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Wexler introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Medicare cost containment provisions
		  contained in subtitle A of title VIII of the Medicare Prescription Drug,
		  Improvement, and Modernization Act of 2003.
	
	
		1.Repeal of Medicare cost
			 containment provisionsSubtitle A of title VIII of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173) is repealed and the provisions of law amended by such subtitle are
			 restored as if such subtitle had not been enacted.
		
